UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-8082



In Re: ELVIN PORTER,

                                                        Petitioner.



        On Petition for Writ of Mandamus.   (CR-92-426-A)


Submitted:   January 2, 1996             Decided:    March 11, 1996


Before MURNAGHAN, NIEMEYER, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Elvin Porter, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elvin Porter petitions for a writ of mandamus, complaining of

delay in the district court. On June 24, 1994, Porter filed a

motion for a new trial based upon newly discovered evidence under

Fed. R. Crim. P. 33. On July 25, 1994, Porter filed motions to pro-

ceed in forma pauperis, to dismiss the indictments, and for produc-
tion of documents. On February 16, 1995, a partial transcript of

the district court's proceedings of December 11, 1992, was filed.

On August 28, 1995, Porter filed this mandamus action alleging that

the district court had failed to make a dispositive ruling on his
motion for a new trial.

     Because the district court's docket sheet reveals that tran-

scripts of Porter's criminal proceedings had been filedCpresumably

so that the district court could evaluate Porter's claim of newly

discovered evidenceCjust over six months prior to the time Porter

filed this mandamus petition, we find there has been no undue delay
by the district court in acting upon the motion for a new trial.

Accordingly, although we grant leave to proceed in forma pauperis,

we deny mandamus relief without prejudice to Porter's right to file

another petition if the district court does not act expeditiously.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the Court

and argument would not aid the decisional process.




                                                   PETITION DENIED

                                2